                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:18-CR-55-D



UNITED STATES OF AMERICA                      )
                                              )
                  v.                          )              ORDER
                                              )
_ DARRICK LAMORRIS MCKENZIE,                  )
                                              )
                         Defendant.           )


        Not later than September 17, 2021, the United States shall respond to defendant's motion for

 extension of time to file a motion to vacate under 28 U.S.C. § 2255. See [D.E. 73].

        SO ORDERED. This iJ. day of August 2021.




                                                          ~sftE~~m
                                                          United States District Judge




           Case 7:18-cr-00055-D Document 74 Filed 08/23/21 Page 1 of 1
